                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


 GARNER RICKMAN, individually and
 on behalf of all others similarly
 situated,
                                                  Civil Action No. 18-4363
                Plaintiffs,
                                                          OPINION
           V.


 BMW OF NORTH AMERICA, et al.,

                Defendants.



Kevin McNulty, U.S.D.J.
      This putative class action alleges that the diesel engines of two BMW
models, the 2009-2013 BMW X5 xDrive35d (the “X5”) and the 2009-2011 335d
(the “335d”) (together, “the Subject Vehicles”), emit nitrogen oxides (“NOx”) at
levels in excess of federal and state emissions standards. Plaintiffs assert that
Defendants BMW of North America (“BMW USA”) and Bayerische Motoren Werke
Aktiengesellschaft (“BMW AG”) (together, “BMW”) colluded with Defendants
Robert Bosch GmbH and Robert Bosch LLC (together, “Bosch”) to market the
cars as “clean diesel” while they knew that the Subject Vehicles discharged
emissions at impermissible levels. The true level of emissions was allegedly
masked during laboratory testing by deceptive technology (a “defeat device”) that
Defendants developed and employed. The Complaint brings counts under the
Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.   § 1962,
and various state consumer protection laws. Plaintiffs seek to bring these claims
on behalf of themselves and a nationwide class of all persons or entities who
purchased or leased the BMW models at issue. Now before the Court are motions
by BMW USA (DE 29) and Robert Bosch LLC (DE 30) to dismiss the Consolidated
Class Action Complaint (“the Complaint”, DE 26, cited as “Comp.”) pursuant to
Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).
      There are some 42 named plaintiffs who allegedly own the X5 or 335D
models. Lacking here is a straightforward allegation that an identified plaintiff
bought a car which. when tested or analyzed, turned out to contain a defeat
device. Rather, the Complaint alleges that one six-year-old X5 model car with
60,000 miles on the odometer was tested. It is not alleged that this car was owned
by any plaintiff; it seems to be proffered as an exemplar. That testing revealed a
discrepancy between on-road and laboratonr emissions levels. There seems to
have been no further physical or electronic analysis attributing the discrepancy,
which might have a number of explanations, to a defeat device.
      Such testing surely suffices to raise suspicions, if little more. The real weak
link, however, is the suggested inference that anyone (including the 42 plaintiffs)
who bought that model car unknowingly purchased a defeat device. I have
examined the allegations in the context of other diesel vehicle defeat device cases
in which motions to dismiss were denied. Those complaints tended to offer more
corroboration,   generally   consisting   of official   findings   or   testing   from
independent sources which tended to suggest a uniform practice of installing a
defeat device in a particular model.
      Here, however, the named Plaintiffs have not adequately alleged that they
personally (or the putative class members) have suffered an injury in fact. For
the reasons set forth below, Defendants’ motions are granted and Plaintiffs’
Complaint is dismissed. That dismissal is without prejudice to a properly
supported motion to amend the complaint, perhaps following further scientific
analysis. Before I will put this massive class action on the road, however, I will
require a more careful look under the hood.




                                          2
    I.      BACKGROUND’
            a. Procedural History
         Plaintiffs initiated this action on March 27, 2018, originally under the
caption GamerRickman v. BMWof North America, eta?. (DE 1). Plaintiffs filed an
amended complaint as of right on April 19, 2018, which was captioned Chad
Maccanelli, eta?., v. BIvWV of North America, eta?. (DE 6). On May 8, 2018, certain
other plaintiffs, represented by the same counsel, filed a complaint captioned
Ricky Evans, eta?. v. BMWof NorthAmericaLLC, etaL, Case No. 2:18-cv-08935,
which added 21 new plaintiffs but was otherwise substantially identical to the
complaint in Maccanelli. On August 3, 2018, Plaintiffs consolidated the two
actions through the filing of a Consolidated Class Action Complaint, which is the
currently operative pleading. (DE 26). In light of the consolidation, Plaintiffs
voluntarily dismissed the complaint filed in the Evans matter. (DE 28).
         On May 16, 2019, this case was reassigned from Judge Vazquez to Judge
McNulty for all further proceedings. (DE 57). Presently before the Court are
motions to dismiss the Consolidated Class Action Complaint by BMW USA (DE
29) and Robert Bosch LLC (DE 30).2 Plaintiffs filed briefs in opposition (DE 37,
39), to which Defendants replied (DE 43, 44). After briefing on the motions was




      Record items will be abbreviated as follows. Citations to page numbers refer to
the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated.
         “DE   “=                  Docket Entn’ number in this case
         “Comp.   ¶   —“
                           =       Consolidated Class Action Complaint (DE 26)
         “BMW Br.”     =           BMW’s Brief in Support of its Motion to Dismiss (DE 29-1)
         “P1. BMW Opp.”        =   Plaintiffs’ Opposition Brief to BMW’s Motion (DE 37)
         “Bosch Br.”       =       Bosch’s Brief in Support of its Motion to Dismiss (DE 30-1)
         “P1. Bosch Opp.”      =   Plaintiffs’ Opposition Brief to Bosch’s Motion (DE 39)
2     BMW USA and Robert Bosch LLC assert that BMW AG and Robert Bosch GmbH
have not been served. (BMW Br. at 14, n. 4; Bosch Br. at 11, n. 1). BMW AG and Robert
Bosch GmbH have not joined in either motion to dismiss.


                                                   3
complete, Plaintiffs filed notices of supplemental authority (DE 46, 49, 50), and
BMW USA and Robert Bosch LLC filed responses (DE 47, 48, 51).
           b. Factual Summary3
      BMW makes and sells automobiles. Bosch is alleged to have manufactured
components that enabled BMW to fool regulatory tests of their cars’ emissions.
      Recently,    several    leading    auto    manufacturers,      most    prominently
Volkswagen, have been embroiled in civil and criminal proceedings involving
assertions that they evaded emissions standards for their diesel vehicles. Such
evasion typically included the use of a defeat device, consisting of software within
a car that alters the emission control system when tested by regulators in a
specific test environment. This use of a defeat device would deceptively make a
car’s emissions appear to be lower when tested in the lab than they would be
under normal road conditions. In this way, a defeat device enables the vehicle to
pass emissions tests but then reduces the effectiveness of the emissions control
system during normal operation.
      Other leading diesel manufacturers have been accused of misleading
regulators in this fashion. Volkswagen pled guilty to criminal violations of the
Clean Air Act; Mercedes is under investigation by the U.S. Department of Justice
(“DOJ”);   Fiat Chrysler Automobiles         (“FCA”)   has been      subjected to civil
proceedings by the Environmental Protection Agency (“EPA”). (Comp.            9   3, 9—11,
74). According to Plaintiffs, these diesel manufacturers used defeat devices made
by Bosch that turn off or turn down emission controls when the vehicles
electronically sense that they are not in a test environment.
      Plaintiffs assert that BMW and Bosch have similarly engaged in an
unlawful scheme to evade emissions standards with a defeat device for the
Subject Vehicles. Specifically, plaintiffs claim that due to the use of a defeat


3       On a facial jurisdictional challenge to a complaint pursuant to Federal Rule of
Civil Procedure 12(b)(l) and a motion to dismiss for failure to state a claim pursuant
to Federal Rule of Civil Procedure 12(b)(6), I accept all well-pleaded factual allegations
as true and view them in the light most favorable to the plaintiff. Cardio—Med. Assoc.,
Ltd. v. Crozer—Chester Med. Ctr., 721 F.2d 68, 75 (3d Cir. 1983). See Section II, infra.

                                             4
device the Subject Vehicles emit levels of NOx many times higher than (i) their
gasoline counterparts; (ii) what a reasonable consumer would expect; (iii) what
BMW has advertised; (iv) the EPA’s and certain states’ maximum standards; and
(v) the levels necessary to obtain certificates of conformity, a prerequisite to
selling motor vehicles in the United States. (Comp.    ¶ 2).
                  i. Parties
         BMW USA is a corporation doing business in all fifty states and the District
of Columbia that is organized under the laws of Delaware with its principal place
of business in New Jersey. (Comp.         ¶ 61). BMW USA manufactured, sold, and
warranted the Subject Vehicles throughout the United States at all relevant
times to this action and installed the diesel engine systems. (Id.   ¶ 62). Germany-
based BMW AG, which supervised the manufacturing and advertisements of the
Subject Vehicles in the United States, is the parent company of the BMW Group.
(Id.   ¶ 63).
         Robert Bosch LLC is organized under the laws of Delaware and has its
principal place of business in Michigan. (Comp.      9 68). Robert Bosch GmbH is a
German multinational engineering and electronics company headquartered in
Germany and is the parent company of Robert Bosch LLC. (Id.          ¶ 67). Plaintiffs
refer to both entities jointly as “Bosch” and assert that the Bosch entities share
a collective identity. (Id.   1 69—72, 230).
                 ii. Plaintiffs’ Testing and Defeat Device Allegations
         Plaintiffs claim that Bosch developed and manufactured the electronic
diesel control (“EDC”) that allowed BMW to implement defeat devices in the
Subject Vehicles as a means of evading regulatory scrutiny. (Comp.        ¶9 15, 64,
67 ,70, 201—14). One such Bosch EDC—the EDC17—allegedly is a “perfect
enabler” for the use of a defeat device because it empowers software within the
car to detect whether the car is experiencing a test environment versus normal
driving conditions and alters emissions output accordingly. (Id.). Almost all of
the diesel vehicle manufacturers who allegedly manipulated emissions in the
U.S., see supra, used a Bosch EDC17 device. (Id.). German and U.S. prosecutors


                                               5
are currently investigating certain Bosch managers for their role in the emissions
scandal involving Volkswagen and other manufacturers. (Id.             9 73, 74). The
Complaint alleges that, since the BMW Subject Vehicles use a Bosch EDC17, as
did the Volkswagen cars and other suspect diesel vehicles, “Bosch was a
participant in the scheme to hide the true emissions” of the Subject Vehicles. (Id.
¶   75).
           In order to be sold in the United States, a vehicle must be covered by a
certificate of conformity (“COC”) issued by the EPA. (Comp.            ¶ 77). The COC
certifies that the vehicle comports with the specific emissions standards for
pollutants set forth in the Clean Air Act. (Id.     9 76—77, 85, 108). To receive a
COC, a diesel vehicle must not emit more than a specific amount of both NOx,
which is a byproduct of diesel combustion, and particulate matter (“PM”). (Id.       9
82—83, 85, l08). Pollution from NOx and PM has been linked with serious
environmental problems and health risks. (Id.           ¶J 6, 78, 81—83, 106, 265—67).
Diesel engines have higher NOx and PM emissions than their gasoline
counterparts due to differences in fuel combustion and the treatment of
emissions within the engine following combustion. (Id.        ¶ 84).
           A manufacturer’s application for a COC must accurately describe the
vehicle “in all material respects,” including any auxiliary emission control device
(“AECD”) installed in the vehicle. (Comp.      ¶J 85,   109, 209, 244). A defeat device
is a type of AECD. (Id.). A manufacturer would not be able to obtain a COC if it
disclosed the existence of a defeat device because defeat devices impermissibly
reduce the effectiveness of an automobile’s emission control system during
normal driving use. (Id.    9 4, 110, 209—10).



4      California emission standards are more stringent than those of the EPA. (Comp.
9  85,  111). California’s state regulator, the California Air Resources Board (“CARB”).
requires a similar application from automakers to obtain an executive order
confirming compliance with California’s emission regulations—the analog to the EPA’s
COC—as a prerequisite to selling cars in California. (Id. ¶1185, 111, 116). Under
certain circumstances, a manufacturer could demonstrate compliance with California
standards as part of its application to the EPA. (Id. ¶ 113).

                                           6
      Here, Plaintiffs allege that BMW failed to disclose to regulators the
presence of one or more defeat devices that it developed with Bosch for the two
BMW diesel vehicles at issue. (Comp. ¶3j 15, 210). As discussed below, Plaintiffs
base their allegation on an inference from their own testing on one vehicle. They
argue that since that one vehicle emitted suspiciously discrepant levels of
emissions during road testing and lab testing, it follows that a defeat device must
be present in all the Subject Vehicles.
      When regulators test emission levels in a lab, they typically do so with a
device called a chassis dynamometer, which might be compared to a treadmill.
(Comp.   ¶   116, 146, 208). A chassis dynamometer is “a fixture that holds a car
in place while allowing its driven wheels to turn with varying resistance meant
to simulate the actual load on the engine during on-road driving.” (Id.). The
regulators then measure the emission levels at varying speeds and acceleration
levels to see if the tested vehicle meets the relevant emission standards. (Id)
When properly calibrated, the chassis dynamometer can simulate real world
driving with a high degree of accuracy. (Id.     ¶   146).
      A separate form of testing can be done using a portable emission
measurement system (“PEMS”), which measures the gaseous emissions from a
vehicle, including NOx and PM. Being portable, the device can test emission
levels during normal, on-road driving. (Comp.            ¶   143). The critical distinction
between PEMS and chassis dynamometer testing, then, is that the PEMS can
operate during normal driving, while the chassis dynamometer operates only in
a simulated, laboratory setting. (Id.   ¶   143, 146).
      Previously, defeat devices circumvented regulatory scrutiny by detecting
that the vehicle was on a chassis dynamometer—Le., not actually driving on the
road. (Comp.   ¶J   2, 14, 157—58). If so, the defeat device would limit the emissions
output to meet regulatory standards.5 If not—e.g., when the vehicle was driven


       One way that a defeat device can be triggered is with a change in ambient
temperature. (Comp. 156). Both high and very low ambient temperatures cannot be
tested in a chassis dynamometer laboratory, so when the vehicle senses that it is in


                                             7
on the road under normal conditions—the emission levels would not be limited,
allowing the car to have better fuel economy and superior driving performance.
(Id.).
         Prior to the revelations of the Volkswagen scandal in 2015, regulators did
not perform PEMS testing for the relevant diesel vehicles, but instead relied on
chassis dynamometer testing to certify regulatory compliance. (Comp.            ¶   146).
Volkswagen’s manipulation of chassis dynamometer results came to light when
a group of university scientists working with a nonprofit organization performed
PEMS testing on Volkswagen diesel cars. They noticed that Volkswagen
emissions levels, as revealed by PEMS testing, did not meet regulatory
standards, and they reported their findings to regulators. (Id.     ¶   144).
         An emissions test cycle defines a protocol that specifies certain criteria
under which an engine is tested, including lab temperature, vehicle conditions,
and varying sample speeds. (Comp.        ¶   115). The test cycle defines the vehicle
speed and time intervals at which the vehicle runs at a certain speed. The object
is to simulate a typical driving scenario and provide a uniform protocol for testing
purposes. (Id.). The protocol that the EPA uses for emission certification and fuel
economy testing of passenger vehicles is called the FTP-75 (Federal Test
Procedure) cycle. (Id.).
         The FTP-75 is the primary dynamometer cycle used to certify light and
medium duty passenger cars and trucks. (Comp.         ¶   117). This cycle incorporates
rapid changes in speed and acceleration meant to reflect city driving (i.e.,
frequent stops), along with some steadier, higher speed sections meant to
account for highway driving. (Id.    ¶   115, 117). Regulators measure emissions
during the test cycle and compare those levels to an emissions standard that
defines the maximum pollutant levels that can be released during such a
predefined cycle. (Id.   ¶   116).




one of those temperatures, its emission output changes. (Id.). For other ways that a
device defeat can detect that the vehicle is being tested, see Comp. ¶ 208.

                                             8
      The PTP-75 comprises three separate phases. (Comp.         J   177). It begins with
a “cold start” phase (“Phase 1”), meaning that the vehicle starts the test cycle
with the engine having been off for at least eight hours. (Id.       ¶1   118, 178). The
“cold start” portion of the VFP-75 test is challenging for diesel engines employing
selective catalytic reduction technology because catalysts meant to control
emissions are not yet at temperatures where they work effectively. (Id.). The
second phase (“Phase 2”) starts immediately after Phase 1 and is a stabilized
phase. (Id.   9      179—80, 185). The third phase (“Phase 3”) is a “hot” phase; it
occurs after the vehicle is turned off for ten minutes following Phase 2. (Id.         ¶(
179—80, 185). Regulators test emission levels during each of the three phases of
the FTP-75 test cycle. (Id.    ¶   181).
      The plaintiffs here performed emissions testing on one model year 2012 X5
(the “Tested Vehicle”).6 The tests encompassed both PEMS and chassis
dynamometer testing meant to replicate the VPP-75 test cycle. (Comp.             ¶   141).
The Tested Vehicle had around 60,000 miles on it at the time of Plaintiffs’ testing.
(Id.). Plaintiffs inspected the Tested Vehicle to ensure that it had no engine faults,
that regular maintenance had been performed, that the vehicle had not been in
an accident, and that the emission control components were functioning
properly. (Id.   ¶   141).
      Plaintiffs assert that the Tested Vehicle is “representative of the entire
population” of the Subject Vehicles, including all X5 vehicles for the years 2009
through 2013 and all 335d vehicles for the years 2009 through 2011. (Comp.             9
141, 161). Plaintiffs contend that it was not necessary to separately test an
exemplar of the 335d model, because the “engine architecture is nearly identical
for both the X5 and 335d with the only difference being that the X5 employs both
high- and low- pressure [exhaust gas recirculation (“EGR”)j because of its higher
weight, while the 335d uses high pressure EGR only.” (Id. ¶jJ 91, 100, 161).


6      The Complaint is silent as to the owner of the Tested Vehicle. (See Comp. ¶
141). Six of the individual plaintiffs allege that they own a 2012 X5, as opposed to a
335d or a different model year X5, however none of those plaintiffs allege that they are
the owner of the Tested Vehicle. (See Comp. 9 30, 40, 49(c), 53, 57, 58).

                                            9
Otherwise, all other aspects of the engine are “nearly identical.” (Id.    ¶ 91,     100,
161). Furthermore, “all other model years (subsequent to 2009} are identical to
the 2009 [X5j model year from an emissions standpoint” and BMW “did not
change the engine in any significant way with respect to diesel emissions in these
models.” (Id. ¶‘ 161—62).
       Plaintiffs evaluated the emission levels of the Tested Vehicle using a
chassis dynamometer in a way intended to replicate the FFP-75 test cycle.
(Comp.   ¶   177—89). For Phase 2, Plaintiffs’ testing found that the composite
emission levels of the Tested Vehicle on the chassis dynamometer was “quite
close to the standard.” (Id.   ¶J   186—88). In other words, the Tested Vehicle
“appears to be working as designed on the chassis dynamometer” during
Phase 2. (Id.   ¶   189).
       Not so the PEMS testing. Plaintiffs’ PEMS testing, which was intended to
“closely approximate” the VFP-75 certification test cycle, revealed that the Tested
Vehicle had emissions levels that were higher than regulatory standards. (Comp.

¶9   163—76). According to Plaintiffs, over the course of 2,401 miles of testing on
flat road highway driving, the Tested Vehicle released emissions above the
“emission standard” for 82% of the miles it travelled. (Id. ¶9163—66).
       Based on Plaintiffs’ PEMS testing, the emission levels of the Tested Vehicle
for flat road testing increased when the ambient temperature was outside of the
dynamometer test lab temperature range, which is between 68°F and 86°F. (Id.
¶C
     167—71). When the Tested Vehicle was near 72°F, which is within the
certification test window, the emissions met the regulatory standard. (Id.       ¶   167).
However, when tested between 50°F and 60°F, which is below the certification
temperature window, the emissions “increased dramatically.” (Id.           ¶   168). The
implication is that the Defendants intentionally designed the emission controls
to game the ambient temperature parameters. (Id. ¶9169—71).
       For Plaintiffs’ PEMS highway testing on hills, emission levels increased as
the road grade, or incline, increased. (Id. ¶9172—73). The implication here is that
emission controls are “dc-rated (turned down or off) on hills.” (Id.   ¶   173). During


                                         10
PEMS “stop and go testing,” Plaintiffs’ found emissions to be on average 8.5 times
higher than the certification standard. (Id.      ¶   174—76).
       The VfP-75 test cycle specifies precise speeds at any given time during the
test. (Comp.    1 191). The required speed at each point during the test is called
the “trace.” (Id.). For Plaintiffs’ PEMS testing, during Phase 2 of the FTP-75 test
cycle (the stabilized phase), the emission levels corresponded closely with the
emission results found on the dynamometer. (Id.             ¶ 190). However, when the
PEMS testing for Phase 2 was conducted under the same overall average speed,
“but   a   different   and   arbitrary   test    trace,”   emission   levels       “increase[dj
dramatically.” (Id.    ¶ 191). In other words, “when the test trace is arbitrarily
changed to another trace with a similar profile, emissions increase.           .   .   by a factor
of 10.” (Id.   ¶ 192). From this, Plaintiffs deduce that “BMW appears to detect the
test trace and reduce the effectiveness of the [selective catalytic reductionj
system when it detects [thatj the FTP-75 test cycle is not being run.” (Comp.                  ¶
193—94). Stated differently, the Tested Vehicle is “able to detect the certification
test cycle and adjust the emissions performance when it ‘knows’ the test cycle is
not being run.” (Id.).
       With respect to Phase 1 of the fl’P-75 test cycle (the “cold” start), Plaintiffs’
testing indicated that the emissions of the Tested Vehicle during on-road PEMS
testing were 3,3 times the level found on the chassis dynamometer. (Comp.                       ¶
196). With respect to Phase 3 of the VPP-75 test cycle (the “hot” start), Plaintiffs’
testing indicated that the emissions of the Tested Vehicle during on-road PEMS
testing was around 5 times the level found on the chassis dynamometer. (Id.                    ¶J




7      Plaintiffs include a graph of the VFP-75 test cycle indicating the required speed
in miles per hour on the X-axis and the time in seconds on the Y-axis. (Comp. ¶ 181).
Ostensibly, this graph indicates the “trace” of the VI’P-75 test cycle—i.e., the required
speed for a given time. (Id. ¶31 181, 191).
8      Plaintiffs describe this arbitrary and different test trace speed as “parametrically
similar” to Phase 2 of the VfP-75 test cycle. (Comp. ¶ 194).


                                            11
197—98).° Plaintiffs contend that these results “show that BMW is employing an
illegal software defeat strater” for both Phase 1 and PhaseS of the FTP-75 cycle.
(Id.   ¶‘   199).
            Plaintiffs also allude to a 2016 study conducted by a European group
called Transportation and Environment, which allegedly found that certain other
BMW diesel vehicles, along with almost every new diesel model, showed
significant         discrepancies            between   real-world      emissions     and    laboratory
emissions. (Comp. ¶9199, 200, 274—75, 278). Additionally, in September 2017,
the International Council on Clean Transportation (“ICCT”) authored a report
analyzing the real world versus lab testing emissions of many manufacturers’
vehicles. (Id.      ¶   279). The lCfl found that certain BMW vehicles (not the Subject
Vehicles at issue                here)   produced      emissions above European regulatory
standards. (Id.          ¶   279).
            Plaintiffs generally contend that the existence of “a worldwide diesel
emissions cheating scandal” lends credence to the plausibility of their specific
allegations against BMW and Bosch. (Id.                     ¶9   270—79).
                        ill. Marketing
            BMW promoted the Subject Vehicles to potential consumers as delivering
reduced NOx emissions and generally as “clean vehicle[s}.” (Comp.                       ¶   119). These
marketing claims fall into three broad subcategories: (1) the Subject Vehicles
meet federal and/or state emission standards (Id.                       ¶9   92, 121, 125, 127, 133,
135—36, 138, 140); (2) the Subject Vehicles have “less emissions” than other
versions of BMW cars (Id.                ¶   92, 121, 122, 123, 125—27, 129—30, 132, 135, 137,
139—40); and (3) the Subject Vehicles are generally “environmentally friendly”
and actively help to “protect” the environment (Id.                    ¶9   125, 128—29, 133, 140).




9     The Complaint at ¶9 197—98 incorrectly refers to Phase 1 when discussing
Phase 3. The chart at those paragraphs and the discussion about the hot start phase
make clear that the Plaintiffs intended to discuss Phase 3 and that the references to
Phase 1 here are a typographical error.

                                                       12
         Additionally, Bosch marketed “clean diesel” technology in the United
States by communicating with the public through trade organizations about the
benefits of “clean diesel.” (Comp. ¶31 66, 232—242, 258—63).
                 iv. Legal Claims
         Plaintiffs assert causes of action for violations of RICO (Comp.    ¶31   298—346)
and several states’ consumer protection laws (Id.      ¶31   347—1342). With respect to
economic harm, Plaintiffs allege that if they had known about the purportedly
true level of emissions produced by the Subject Vehicles they would not have
purchased or leased them, or would have paid a lower price. (Id.       ¶   268). Plaintiffs
seek damages, injunctive relief, and equitable relief related to the design,
manufacturing, marketing, sale, and leasing of the Subject Vehicles.
   II.      STANDARD OF REVIEW
         Federal courts are courts of limited jurisdiction which are confined to the
adjudication of “cases” or “controversies” as permitted by Article III of the
Constitution. Sec U.S. Const., Art. III,   §   2. The case-or-controversy requirement
requires that a plaintiff possess constitutional standing. Taliaferro v. Darby Twp.
Zoning Bd., 458 F.3d         181,   188 (3d Cir. 2006). For a plaintiff to have
constitutional standing, the following three elements must be present: “the
plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the
challenged conduct of the defendant, and (3) that is likely to be redressed by a
favorable judicial decision.” Spokeo, Inc. v. Robbins, 136 5. Ct. 1540, 1547
(2016); In i-c Nickelodeon Consumer Privacy Litig., 827 F.3d 262, 272 (3d Cir.
2016). “The plaintiff, as the party invoking federal jurisdiction, bears the burden
of establishing these elements.” Spokeo, 136 5. Ct. 1540, 1547. “Absent Article
III standing, a federal court does not have subject matter jurisdiction to address
a plaintiffs claims, and they must be dismissed.” Taliaferro, 458 F.3d 181, 188.
Consequently, a motion to dismiss for lack of standing is properly brought under
Federal Rule of Civil Procedure 12(b)(1). Constitution Party of Pa. v. Aichele, 757
F.3d 347, 357 (3d Cir. 2014); In i-c Schering Plough Corp. Intron/Temodar
Consumer Class Action, 678 F.3d 235, 243 (3d Cir. 2012).


                                            13
      Federal Rule of Civil Procedure 12(b)(l) governs jurisdictional challenges
to a complaint. These may be either facial or factual attacks. See 2 Moore’s
Federal Practice      § 12.30141 (3d ed. 2007); Davis v. Wells Fargo, 824 F.3d 333,
346 (3d Cir. 2016). A facial challenge asserts that the complaint does not allege
sufficient grounds to establish subject matter jurisdiction. Lincoln Ben. Life Co.
v. AEILfe, LLC, 800 F.3d 99, 105 (3d Cir. 2015); Iwanowa v. Ford Motor Co., 67
F. Supp. 2d 424, 438 (D.N.J. 1999). A court considering such a facial challenge
assumes that the allegations in the complaint are true, and may dismiss the
complaint only if it nevertheless appears that the plaintiff will not be able to
assert a colorable claim of subject matter jurisdiction. Iwanowa, 67 F. Supp. 2d
424, 438; Cardio—IVIed. Assoc., Ltd. v. Crozer—Chester Med. Ctr., 721 F.2d 68, 75
(3d Cir. 1983). As to a facial jurisdictional attack, then, the standard is similar
to the one that applies to an ordinary motion to dismiss under Federal Rule of
Civil Procedure 12(b)(6). A factual attack, on the other hand, permits the Court
to consider evidence extrinsic to the pleadings. Gould Elecs. Inc. v. United States,
220 F.3d 169, 178 (3d Cir. 2000), holding modified on other grounds by Simon v.
United States, 341 F.3d 193 (3d Cir. 2003). “Where a district court lacks subject-
matter jurisdiction, its ‘disposition of such a case will   ...   be without prejudice.”
Siravo   ii.   Crown, Cork & Seal Co., 256 F. App’x 577, 580—8 1 (3d Cir. 2007) (non
precedential) (citing In re Orthopedic “Bone Screw” Prods. Liab. Litig., 132 F.3d
152, 155 (3d Cir.1997)).
         Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, if it fails to state a claim upon which relief can be
granted. The defendant, as the moving party, bears the burden of showing that
no claim has been stated. Animal Science Products, Inc. v. China Minmetals Corp.,
654 F.3d 462, 469 n. 9 (3d Cir. 2011). For the purposes of a motion to dismiss,
the facts alleged in the complaint are accepted as true and all reasonable
inferences are drawn in favor of the plaintiff. New Jersey Carpenters & the
Trustees Thereof v. Tishman Constr. Corp. of New Jersey, 760 F.3d 297, 302 (3d
Cir. 2014).


                                            14
          Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell At?. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiffs right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also West Run Student Hous. Assocs., LLC v. Huntington Nat’? Bank, 712
F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met “when the
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft u.
Iqba?, 556 U.S. 662, 678 (2009) (citing Twomb?y, 550 U.S. 544, 556). While “[t]he
plausibility standard is not akin to a ‘probability requirement’        .   .   .   it asks for
more than a sheer possibility.” Iqbal, 556 U.S. 662, 678.
          With respect to allegations of fraud, “a party must state with particularity
the circumstances constituting fraud,” although “intent, knowledge, and other
conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b); see
also U.S. ex rd. Moore & Co., P.A. v. Majestic Blue Fisheries, LLC, 812 F.3d 294,
307 (3d Cir. 2016) (“A plaintiff alleging fraud must therefore support its
allegations ‘with all of the essential factual background that would accompany
the first paragraph of any newspaper story—that is, the who, what, when, where
and how of the events at issue.” (quoting In re Rockefeller Ctr. Props., Inc.
Securities Litig., 311 F.3d 198, 217 (3d Cir. 2002))). In doing so, “a party must
plead [its] claim with enough particularity to place defendants on notice of the
precise misconduct with which they are charged.” United States ex rel. Petras v.
Simpare?, Inc., 857 P.3d 497, 502 (3d Cir. 2017) (internal quotation and citation
omitted).
   III.      ANALYSIS
          Defendants maintain that Plaintiffs fail to plead factually that their Subject
Vehicles contained a defeat device, which is the source of the alleged injury.


                                            15
Without a cognizable injury, Defendants contend, the Plaintiffs lack standing
(and, for that matter, have failed to state a claim). (See BMW Br. at 33).’°
Specifically, Defendants contend, inter cilia, that “the fact that one BMW X5
flunked [Plaintiffs’ testing.   .   does not raise a plausible inference that all 2009-
2013 BMW X5 and 2009-2011 BMW 335d vehicles contain illegal defeat devices.”
(BMW Br. at 24—25, 44; Bosch Br. at 21; DE 43 at 8, 10, 18). Plaintiffs counter
that they “provide copious detail about the existence of the defeat device in their
vehicles, how it was detected, and its effect on the vehicles.” (P1. BMW       Opp.   at
19). 1 find that the Plaintiffs have not alleged enough to merit a plausible
inference that there is a defeat device in their vehicles, and therefore have not
sufficiently alleged that they possess an injury in fact sufficient to confer
standing.
      In section (a) I examine the sufficiency of the allegations that the vehicles
purchased by the Plaintiffs contain a defeat device. In section (b) I apply a
standing analysis to the results of the analysis in section (a).
            a. Sufficiency of Defeat-Device Allegations
      I find inadequate the allegation that the Plaintiffs’ vehicles contain a defeat
device for two primary reasons. First, it depends on testing of a single vehicle
which revealed discrepancies between laboratory and on-road emissions results,
from which plaintiffs somewhat speculatively infer that the vehicle contained a
defeat device. Second, it relies on a further inference that the tested vehicle is a
valid exemplar—i.e., that because it contained a defeat device, then the Plaintiffs’
vehicles, too, must have contained such a device.
      Defendants rely heavily on Bledsoe v. FA US LLC, 307 F. Supp. 3d 646
(E.D. Mich. 2018) (“Bledsoer). (See BMW Br. at 34—35, 44—45; DE 51 at 2; Bosch
Br. at 22). Like Plaintiffs here, the Bledsoe Iplaintiffs alleged that Fiat Chrysler
Automobiles (“FCA”) installed in two diesel truck models a defeat device that



IC     Bosch joined in BMW’s motion to dismiss and made their own argument
regarding standing. (See Bosch Br. at 21—22).


                                             16
enabled the vehicles to pass emissions testing, but switched off or limited the
emissions reduction system during normal driving conditions. Id. at 648_49.h1
To support this allegation, the Bledsee Iplaintiffs performed PEMS testing on a
single truck, “the results of which allegedly show[edj that the vehicle emitted
emissions at amounts greater than those permitted by federal and state
regulations,   .   .   .   and higher than levels set for vehicles to obtain certificates of
compliance.” Id. at 649, 651. As general support, the Bledsoe Iplaintiffs pointed
to a “worldwide emissions scandal” including Volkswagen, unrelated EPA
regulatory enforcement actions directed at other vehicles manufactured by FCA,
and a prior regulatory enforcement action involving defeat devices brought
against Cummins—a defendant in Bledsoe land the engine manufacturer for the
trucks at issue. Id. at 652—53.
      The Bledsoe I court determined that the plaintiffs’ allegations were not
plausible and dismissed the complaint without prejudice for lack of Article Ill
standing. Id. at 657. Specifically, the court determined that the plaintiffs failed
to plausibly allege the existence of a defeat device for the entire vehicle class
based on the PEMS testing of one used vehicle. Id. at 654, 659—60 (“[Tjhe
Complaint lacks sufficient well-pleaded facts that allow this Court to draw a
reasonable inference that the results from Plaintiffs’ PEMS testing of one vehicle
plausibly showfl the presence of a defeat device, a defect in the tested truck, or
a defect that exists in the ‘Affected Vehicles.’”). Beyond their own test results, the
plaintiffs failed to adduce sufficient corroborating allegations that would
contribute to the inference that the defendants engaged in a scheme to
implement a defeat device, deceive regulators, and mislead consumers.’2


11     The plaintiffs’ allegations in Bledsoe Iare strikingly similar to the allegations
here. Compare Bledsoe Iat 649 (“Plaintiffs tested one 2012 Dodge Ram 2500, the
results of which allegedly show that the vehicle emitted emissions at amounts greater
than those permitted by federal and state regulations, higher than its ‘gasoline engine
counterpart,’ higher than what a reasonable consumer would expect, and higher than
levels set for vehicles to obtain certificates of compliance.”), with Comp. ¶ 2.
12    See Bledsoe I, at 655—56 (distinguishing In re Duramax Diesel Litig., 298 F.
Supp. 3d 1037 (ED. Mich. 2018) (“Duramaf) because the plaintiffs there alleged that


                                                  17
       In reviewing the well-pleaded factual matter outside of the plaintiffs’ PEMS
testing, the Bledsoe I   court  compared     two   prior     that “rais[edj almost
                                                           cases




identical claims” in which the courts found the defeat device allegations to be
sufficient. Bledsoe I, 307 F. Supp. 3d 646, 658. The court reasoned that in those
cases “the claims relied not only [on] the plaintiffs’ own testing, but also on tests
and studies by other entities.” Id.’ Consequently, the Bledsoe Icourt dismissed
the plaintiffs’ complaint without prejudice.
      After the parties had briefed the motions to dismiss in this case, the
Bledsoc court issued another opinion denying the defendants’ motion to dismiss
an amended version of the complaint. See Bledsoe u. FCA US LLC, No. 16-cv-
14024, 2019 WL 1379588, at *1 (E.D. Mich. Mar. 27, 2019) (“Bledsoe If). (See
DE 49, 51). The court in Bledsoe II denied the defendants’ motion with respect
to plaintiffs’ RICO and consumer protection claims because the amended



the defendants used a Bosch EDC17, which is “a good enabler for manufacturers to
employ defeat devices,” and the plaintiffs also described in detail the nature of the
three alleged defeat devices in the vehicles at issue.), 656—57 (distinguishing United
States v. FCA USLLC, No. 2: 17—cv—1 1633, 2017 WL 2242762 (E.D. Mich. May 23,
2017) (“United States v. FcA”), a case filed by the DOJ on behalf of the EPA against
FCA, because there the EPA identified eight specific defeat devices that caused the
vehicles to perform effectively when being tested for compliance and then reduce the
effectiveness of the emissions control system during normal use.).
 13     See Counts u. General Motors, 237 F.Supp.3d 572 (E.D. Mich. 2017) (“Counts”),
and In re Mercedes—Benz Emissions Litigation, No. 16-cv-881 (iLL) (JAD), 2016 WL
7106020 (D.N.J. Dec. 6,2016) (“Mercedes?’).
        The plaintiffs in Counts alleged that six European agencies from four
countries—including the Dutch Ministry of Infrastructure, the British Department of
Transportation, the French Ministry of the Environment, and the German Federal
 Department of Motor Vehicles—tested and found that other similar vehicles with
 common engine designs were noncompliant with European regulations, despite
 meeting regulatory testing in laboratory settings. See Counts, 237 F.Supp.3d 572,
 577—78, 596 (noting the significance of the “uniformity of the European testing and its
 consistency with Plaintiffs’ own testing”).
        The plaintiffs in Mercedes Irelied in part upon corroborating allegations from
 France and Germany to sufficiently allege the existence of a defeat device. Mercedes I,
 2016 WL 7106020, at *5 The plaintiffs also alleged that the defendants had admitted
 part of the wrongful conduct, which the court noted in its plausibility analysis. Id.


                                           18
complaint more plausibly alleged the presence of a defeat device. See generally
Bledsoe H, 2019 WL 1379588. Those plaintiffs had cured the deficiencies of the
original complaint by, inter alia, alleging test results for three of the vehicles at
issue instead of just one, providing a more detailed account of their own PEMS
testing, conducting chassis dynamometer testing in addition to PEMS testing,
and adding more detailed allegations about the defeat device itself. Bledsoe H, at
*6 (citing In re Duramax Diesel Litig., 298 F. Supp. 3d 1037 (E.D. Mich. 2018)
(“Duramax”)); see n. 12, supra.
      Here, Plaintiffs’ allegations fall somewhere between those of Bledsoe land
those of Bledsoe Ilor Mercedes un terms of the plausibility of the inference that
Defendants employed a defeat device in the Subject Vehicles.
      In some respects, the allegations in this case exceed those of Bledsoe I.
Here, the Plaintiffs have conducted comparative chassis dynamometer testing in
addition to PEMS testing. Such allegations are significant because the results
during PEMS road testing are allegedly irreconcilable with the results from the
chassis dynamometer testing. (See pp. 6—10, supra (discussing relationship
between PEMS and chassis dynamometer testing); P1. BMW Opp. at 37). Plaintiffs
here also assert that the presence of Bosch’s EDC17 generally bolsters their case.
(Bledsoe I, although it did not involve an EDdY, noted that the EDC17 would
be an “enabler” for someone who is of a mind to install a defeat device.) The
courts in Bledsoe land Duramax acknowledged that this fact at least generally
supported the plausibility of the allegations.
      In other respects, however, the allegations fall short of those upheld in
Bledsoe II or Mercedes I Here, Plaintiffs only tested one X5 model, and have
extrapolated from this minuscule sample an inference that one or more defeat
devices exist in all of the Subject Vehicles. Compare Bledsoe     L 307 F. Supp. 3d
646, 659 (“[p]laintiffs’ PEMS results from one tested vehicle do not raise a
plausible inference of wrongdoing”), with Bledsoe II, 2019 WL 1379588, at *6
(recognizing that allegations of emission deficiencies in multiple vehicles added
to plausibility of defeat device inference). Although the Complaint alleges that


                                         19
the general engine structure is similar for these models, that does not say much
about whether a defeat device was installed across the board, as alleged.
      Moreover, Plaintiffs have not (by analogy to the plaintiffs in Mercedes I or
Counts) cited independent entities that have levied defeat-device accusations
against BMW for the particular engines at issue. Rather, Plaintiffs allege more
generally that “[i]n Europe, watchdog groups, NOOs, and government agencies
have cited virtually every manufacturer, including BMW, for violating the lower
European emissions standards.” (Comp.            ¶   11). There is no allegation that
pinpoints any particular European governmental agency’s citation of BMW with
respect to its diesel cars in general, or the Subject Vehicles in particular. Rather,
Plaintiffs allege (1) that a non-profit organization called Transportation and
Environment accused many diesel vehicles of employing defeat devices,
including certain BMW models and engines, but did not cite the Subject Vehicles
at issue here (Id. ¶‘ 199, 200, 274—76, 278); and (2) that a group called the
International Council on Clean Transportation (“ICCT”) released a report
analyzing the real world versus lab testing emissions of many manufacturers’
vehicles and found a different BMW model (not any of the Subject Vehicles) to
have polluted above the European standard. (Id.         ¶   279). Plaintiffs do not allege
that these different BMW models have the same engines or use the same
deceptive technology as the Subject Vehicles.’4
      The Complaint’s description of the defeat devices here, while more detailed
than the complaint in Bledsoe I, is less detailed than the complaint in Durumax.
The Duramax complaint specifically enumerated the alleged defeat devices and
described how each one functioned over the course of several pages. (See
Duramax, Complaint at Docket Entry 18       ¶J   83, 126—139.) Here, the Plaintiffs fail


14     In Bledsoe I, it was not enough to create a plausible inference of wrongdoing
with respect to the vehicles in question for the plaintiffs to allege that “unrelated
regulatory enforcement actions [were) directed at other vehicles manufactured by
FCA.” Bledsoe Iat 649. The EPA issued a Notice of Violation to PtA regarding a failure
to disclose defeat devices in other PtA vehicles that were not the subject of the suit.
Bledsoe Iat 653.


                                          20
to pinpoint whether the Subject Vehicles contain one defeat device or more, or
state how each one functions in particular. Instead, the Plaintiffs lay out suspect
test results, state in conclusory terms that a defeat device must exist, and leave
the court to fill in the details.15
      Each party argues that Mercedes 1, 2016 WL 7106020, supports its
position. The plaintiffs in that case asserted claims against Mercedes and
Daimler AG for unlawfully misleading consumers into purchasing certain diesel
vehicles “by misrepresenting the environmental impact of these vehicles during
on-road driving.” Mercedes I, at *1. With respect to standing and injury-in-fact,
the court held that the plaintiffs “plausibly pled that the products received did
                                                                *4 The plaintiffs
not live up to the claims made by Defendants.” Mercedes I, at
in Mercedes I, to establish that marketing materials were misleading as to
emission levels, cited (1) the plaintiffs’ own testing; (2) tests conducted by foreign
entities;’6 and (3) the defendants’ own admissions regarding use of a defeat
                         *517
device. Mercedes I, at
       The allegations here fall short of those in Mercedes. Plaintiffs have not
alleged that any governmental organization has accused BMW of evading
regulators with defeat devices in their diesel cars, Plaintiffs also have not alleged
that the Defendants admitted any wrongdoing. These corroborating allegations


15     Plaintiffs rather obliquely seem to be asserting that one or more defeat devices
alter emissions upon detecting (i) certain ambient temperature ranges; (ii) the slope of
the road; and (iii) whether the vehicle is engaging in the VrP-75 test cycle or a different
trace. The allegations are not very specific as to the devices involved.
16      The plaintiffs in Mercedes I cited to testing from the German Federal
Department of Motor Vehicles and the French government, who both found problems
with NOx emissions related to Mercedes diesel engines. See Mercedes I, Complaint at
Docket Entry 17 ¶11 137—38.
17      Plaintiffs stress that the Mercedes I court dismissed the complaint for lack of
standing, however, on the separate ground that plaintiffs’ alleged injuries were not
“fairly traceable to any of Defendants’ representations” in their marketing materials.
Mercedes I, at *8. After Mercedes I, the plaintiffs filed an amended complaint which
was found by the court to have cured the prior pleading deficiency as to traceability.
See In re Mercedes-Benz Emissions Litig., No. 16-cv-88l (JLL) (JAD), 2019 WL 413541,
at *5 (D.N.J. Feb. 1, 2019) (“Mercedes 119.


                                            21
were essential to the Mercedes Icourt’s finding that the plaintiffs’ testing sufficed
                                                                        *5; see also
to make the defeat device inference plausible. Mercedes I, at
Bledsoe 1, 307 F. Supp. 3d 646, 658.
      Ultimately, without sufficient corroborating allegations, I am persuaded to
dismiss the Complaint because the Plaintiffs have presented little beyond
emissions test results for a single vehicle—one used 2012 X5. See Bledsoe 1, 307
F. Supp. 3d 646, 659 (dismissing claims and holding that “[p]laintiffs’ PEMS
results from one tested vehicle do not raise a plausible inference of wrongdoing
because they do not ‘permit the court to infer more than the mere possibility’
that the Affected Vehicles perform as alleged by [p]laintiffs.”) (quoting Iqbal, 556
U.S. at 679, 129 S. Ct.   1937).18

      It is true that complaints in some defeat-device cases included test results
from only one vehicle yet survived motions to dismiss. Most of those complaints,
however, contained persuasive independent allegations beyond the plaintiffs’
oxvn testing of an allegedly typical car. These have included allegations of
defendants’ admissions, independent accusations from authoritative sources, or
more detailed descriptions about the specific defeat devices and how they
functioned. See Bledsoe I, 307 F. Supp. 3d 646; Bledsoe II, 2019 WL 1379588;
Mercedes I, 2016 WL 7106020; Iviercedesil, 2019 WL 413541; Counts, 237 F.
Supp. 3d 572; Durarnax, 298 F. Supp. 3d 1037; In re Chrysler-Dodge-Jeep
Ecodiesel Mktg., Sales Practices, & Prod. Liab. Litig., 295 F. Supp. 3d 927, 943
(N.D. Cal. 2018) (finding defeat device allegations plausible where, in addition to
the other allegations, the EPA issued a Notice of Violation against FCA “for failing
to disclose eight auxiliary emission control devices”); but see Gamboa v. Ford
Motor Co., No. 18-10106, 2019 WL 1441615, at *18_*19 (E.D. Mich. Mar. 31,
2019).


iS     To that criticism, Defendants add the fair point that Plaintiffs have provided few
specifics regarding the “driving history or maintenance record” of this six-year-old car.
(BMW Br. at 24, 27; Bosch Br. at 21; but see Comp. ¶ 141 (describing how Plaintiffs’
investigators inspected the Tested Vehicle to ensure proper functioning and
maintenance prior to testing)).

                                           22
      This is concededly a close case. I have, however, considered the totality of
the allegations, and I find myself constrained to hold that the Plaintiffs have not
alleged enough to nudge their allegations that the Subject Vehicles contained
defeat devices “across the line from conceivable to plausible.” Twombly, 550 U.S.
544, 570; see Bledsoe I, 307 F. Supp. 3d 646, 650, 659—60 (A ‘plausibility’
determination is a context-specific task that requires the reviewing court to draw
on its judicial expertise and common sense.” (citing Iqbal, 556 U.S. 662, 679,
129 5. Ct. 1937)); Bledsoe II, 2019 WL 1379588, at *2 (“The key inquiry.    is    .   .




whether the totality of the allegations amounted to plaintiffs having plausibly
pled that the products received did not live up to the claims made by
Defendants.” (internal quotations and citation omitted)). Plaintiffs have not
alleged enough to plausibly claim that Defendants engaged in a scheme to
affirmatively “[c]onceal the existence of [j defeat devices and the unlawfully high
emissions from regulators and consumers.” (Comp. ¶C 319, 326).
       Having found the allegations that the Plaintiff’s automobiles contain a
defeat device insufficient, I consider whether the Plaintiffs have alleged an injury
in fact.
           b. Injury in Fact
       The Plaintiffs allege that they suffered a financial injury in fact because
the Defendants “affirmatively concealed” information from regulators, conspired
to cheat government agencies during tests, and distributed marketing materials
to intentionally mislead consumers. (Comp.      I1J   210, 319). The strength of those
knock-on inferences, however, is dependent on the strength of the inference that
the defeat device was present in the Plaintiffs’ vehicles.19
       For standing to exist, three elements must be satisfied: injury in fact,
causation, and redressability. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61,

19     The parties seem to be in accord that if standing were established, those
secondary allegations of a fraudulent scheme would then be subject to a heightened
Rule 9(b) analysis. (See BMW Br. at 41, 58; Bosch Br. at 43, 48; P1. BMW Opp. at 48,
65). Such an analysis would encompass, inter cilia, the “who, what, when, where, and
how” of the presence of the defeat device in Plaintiffs’ cars, the concealment of that
fact, and so on.

                                          23
112 S. Ct. 2130 (1992). SeeSectionli, supra.lnjuryinfactexistswhenaplaintiff
has suffered “an invasion of a legally protected interest” that is both “concrete
and particularized” and “actual or imminent,” not “conjectural or hypothetical.”
Id.; Nickelodeon, 827 F.3d 262, 272. A harm is “concrete” only if it is “‘defacto’;
that is, it must actually exist”; it cannot be merely “abstract.” Nickelodeon, 827
F.3d 262, 272 (quoting Spokeo, 136 S. Ct. 1540, 1548).
      Here, Plaintiffs allege three categories of economic injury in their
Complaint:
      (1) overpayment of the Subject Vehicles because Plaintiffs would not have
      purchased their cars or would have paid less for them had they known of
      the alleged defeat device;
      (2) the payment of a diesel premium for which the Plaintiffs did not receive
      value; and
      (3) additional expenses for repairs and fuel costs related to the allegedly
      deficient emissions system.
      As Defendants accurately point out, all of these alleged injuries are
contingent upon an inference that the Subject Vehicles had some type of defeat
device to evade regulators in the test environment but permit greater emissions
during normal driving conditions. (See Comp.      fl 2, 4 (“[T]he vehicles’ promised
power, fuel economy, and efficiency are obtained only by turning off or turning
down emission controls when the software in these vehicles senses that they are
not in an emissions testing environment.”)); (BMW Br. at 34; DE 43 at 27         (“[Al
finding of ‘injury’ rests on the existence of a defeat device.”)); see Bledsoe 1, 307
F. Supp. 3d 646, 660 (“[A]ll of Plaintiffs’ purported injuries hinge on the
Complaint’s conclusory allegations that the Defendants defrauded or misled
consumers because the ‘Affected Vehicles’ perform in a manner consistent with
Plaintiffs’ PEMS testing results, contain a defective emission control system,
contain a ‘defective device,’ and/or contain defeat devices.”).
      The same can be said for Plaintiffs’ allegations with respect to misleading
marketing materials and their consumer fraud claims. The alleged marketing
misrepresentations fall into three subcategories: (1) the Subject Vehicles meet
federal or state emission standards;          (2) the Subject Vehicles have “less
                                         24
emissions” than other BMW cars; and (3) the Subject Vehicles are generally
“environmentally friendly” and actively help to “protect” the environment. See
Subsection I.b.iii., supra.
        For the first subcategory, the alleged noncompliance with federal and state
regulatory standards necessarily stems from the inference that the Subject
Vehicles’ apparent compliance with regulatory standards was an artifact of the
operation of the defeat device. Plaintiffs are not basing their state law claims
directly on the contravention of EPA and state regulations but instead on general
“deception aimed at consumers.” (Comp.          9   7). This alleged deception, however,
depends on the allegations regarding the defeat device.
        The second subcategory is inherently comparative—i.e., the Subject
Vehicles release emissions at lesser levels than do other BMW vehicles. However,
the Complaint is devoid of any allegations about how other BMW models perform
with respect to emissions. See Counts, 237 F. Supp. 3d 572, 598 (“[Alssertions
that a product has ‘90% less emissions’ raises the question: 90% less than
what?   .   .   .The Complaint includes no data about the level at which ‘previous-
general diesels,’ however that phrase is defined, produced emissions               [Tjhe
[affected vehicle] might simultaneously produce more emissions than expected
when being driven and still produce, in total, 90% less emissions than previous-
generation diesels.”). Those earlier BMW models could have emitted more, less,
or the same level of emissions as the Subject Vehicles; the Complaint does not
say.
        The final subcategon’, it could be argued, is not entirely dependent upon
a defeat-device allegation. ft is based on alleged representations that the Subject
Vehicles are “environmentally friendly,” despite the well-known environmental
and health effects of diesel emissions. (See Comp. ¶T 6, 78, 81—83, 106, 125,
128—29, 133—34, 140, 265—67). Defendants’ advertisements go so far as to say
that the purchaser would be “helping to protect the environment every day.” (Id.

¶   134). Whether or not it complies with a particular regulatory standard, a diesel




                                           25
vehicle may nevertheless fail to “help[] protect the environment.”23 Plaintiffs,
however, have specifically disavowed any theory that relies upon general harm
to the environment. (See Id.   ¶ 264, 267). Factoring out that theory, we are again
left with the plausibility of the defeat-device allegation, which sets forth the
essential wrongful conduct that allegedly caused injury.
      Without a sufficiently pled injury that is traceable to the Defendants’
allegedly wrongful conduct, Plaintiffs do not have Article III standing to assert
claims on behalf of themselves or the class. Spokeo, 136 S.Ct.l540, 1548;
Nickelodeon, 827 F.3d 262, 272.
       Conceptually, there is the potential for an overlap between failure to allege
an injury in fact and failure to state as claim. See Bell v. Hood, 327 U.s. 678,
682, 66 5. Ct. 773, 776, 90 L. Ed. 939 (1946); Kulick v. Pocono Downs Racing
Ass’n, Inc., 816 F.2d 895, 897—98 (3d Cir. 1987) (“[T]he truth of the facts alleged
in the complaint is a question on the merits, as is the legal question whether the
facts alleged establish a violation.”). Causation and damages, for example, are
common substantive elements of a cause of action. “Only where the claim upon
which federal jurisdiction hinges is ‘insubstantial on [its] face” is dismissal for
want of jurisdiction required.” Afran v. McGreeuey, 115 F. App’x 539, 541 (3d
Cir. 2004) (quoting Kulick, 816 F.2d 895, 898); Bell, 327 U.S. 678, 682—83, 66
S. Ct. 773, 776. The claims here, I believe, become facially “insubstantial” when
the defeat-device inference is removed. Because that inference, I have found, is
not well pled, I am left with a complaint that does not put forward or identify a
person who possesses an actual injury in fact.
      The actual owner of the Tested Vehicle, I suppose, might allege an injury’
with regard to the performance of that particular car. See Bledsoe I, 307 F. Supp.
3d at 657 (“While the allegations in Plaintiffs’ Complaint may be accepted for the

20      Here again, however, we have the “compared to what” issue. To drive a BMW in
lieu of walking does not “protect the environment.” To drive a BMW in lieu of driving a
tractor trailer (or a coal-burning locomotive) may be said, I suppose, to “protect” the
environment, if only from oneself. Assuming one is not constrained to buy a BMW, as
between a diesel or gasoline car, it is difficult to see how either of those options would
“protect” the environment.

                                            26
factual proposition that the tested vehicle—during the testing in question—
produced emissions at levels shown by the test results, plaintiffs offer no well-
pleaded factual content for the court to accept as true that” the entire class of
vehicles contains a defeat device or defective emissions control system.). This
Complaint, however, does not identify the owner of the Tested Vehicle, or state
whether that person is one the named plaintiffs. See n. 6, supra. “Although
standing and merits questions may involve overlapping facts, standing is
generally an inquiry about the plaintiff: is this the right person to bring this
claim.” Davis v. Wells Fargo, 824 F.3d 333, 348 (3d Cir. 2016). The Complaint
does not assert a claim on behalf of the owner of the Tested Vehicle; rather, it
puts forward this Tested Vehicle as an exemplar or representative of a class of
BMW vehicles, and asks the court to infer that anyone who bought one of those
vehicle models unknowingly purchased a defeat device. Since the Court cannot
infer the existence of a defeat device for the entire vehicle class based on these
allegations, and because the owner of the Tested Vehicle itself is unknown, the
Plaintiffs have not identified “the right person” to bring their claims. Id.
      I will therefore dismiss the Complaint pursuant to Rule 12(b)(l) for failure
to allege standing in the sense of injury in fact. As jurisdiction is a threshold
issue, I do not reach the remaining arguments for dismissal. See Mercedes I,
2016 WL 7106020, at *8; Brahamsha v. Supercell OY No. 16-8440, 2017 WL
3037382, at *7 (D.N.J. July 17, 2017).21




21    For the same reason, I also do not reach Defendants’ request for the Court to
take judicial notice of some 22 exhibits, which mostly include news articles. (DE 29-4).
Plaintiffs oppose Defendants’ request. (DE 38).

                                          27
  V.     CONCLUSION
       For the reasons stated above, Defendants’ motions (DE 29, 30) to dismiss
the Complaint are GRANTED. The dismissal is without prejudice to the
submission of a proposed amended complaint within 60 days.
       An appropriate Order accompanies this Opinion.
Dated: June 27, 2019




                                            Kevin McNulty, U.S.D.J.




                                       28
